Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Birdbill, Inc. We hereby consent to the incorporation by reference into Form S-1 of Birdbill, Inc. to be filed with the Securities and Exchange Commission on or aboutMarch 9, 2016, filed pursuant to the Securities Act of 1933, of our report dated July 16, 2015, with respect to the financial statements of Birdbill, Inc., for the year ended March 31, 2015. /s/ AWC (CPA) Limited Hong Kong, China Dated:March 9, 2016
